Citation Nr: 0901362	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  04-36 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for heart disability, 
claimed as secondary to the veteran's service-connected 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active service from October 1947 to August 
1953.   

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, and Montgomery, 
Alabama.  In an April 2003 rating decision, the Cleveland, 
Ohio, RO, increased the evaluation of the veteran's 
psychiatric disability from 10 to 30 percent, effective 
September 13, 2002.  In January and July 2004 rating 
decisions, the Montgomery, Alabama, RO denied service 
connection for heart disability and a TDIU, respectively.

The appeal was previously before the Board in May 2007.  At 
that time, a remand was ordered with respect to the increased 
rating and TDIU claims.  The claim of entitlement to service 
connection for a heart disability was denied.

The veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court).  In a May 2008 
Order, the Court vacated the portion of the May 2007 Board 
decision that denied the veteran's service connection claim 
for a heart disability, claimed as secondary to the veteran's 
service-connected psychiatric disability, and remanded the 
matter back to the Board for development consistent with the 
parties' Joint Motion for Remand and to Stay Proceedings 
(Joint Motion).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (8).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran contends he is entitled to service connection for 
a heart disability, claimed as secondary to his service-
connected psychiatric disability.  

The veteran was scheduled for an October 2003 VA examination, 
and the examiner was directed to provide, in pertinent part, 
an opinion as to whether the veteran's hypertension was 
related to the veteran's service-connected anxiety disorder.  
The examiner did not address the etiology of the veteran's 
hypertension as directed.  The May 2007 decision denying the 
veteran's claim relied heavily on the October 2003 VA 
examination, and the Board failed to address the deficiencies 
in the VA examination in its decision.  In the Joint Motion 
the parties agreed the Board erred when it did not provide an 
adequate statement of reasons or bases for its determination.  

Thus, the appellant will be provided another opportunity to 
report for a VA examination to ascertain whether the 
veteran's hypertension is secondary to his service-connected 
anxiety disorder.  

Regarding the other claims, as noted in the May 2007 Board 
decision, , the RO increased the evaluation of the veteran's 
psychiatric disability from 10 to 30 percent, effective 
September 13, 2002 in an April 2003 rating decision.  After 
receiving notice of the decision in May 2003, in a June 2003 
statement, the veteran's responded, "In reference to the 
Rating Decision Dated April 11, 2003 I disagree with your 
decision for S.C.D. for anxiety disorder."  Further, later 
that month his representative indicated, "Additionally, [the 
veteran] wishes to disagree with your rating decision of 
April 11, 2003, which denied service connection for an 
anxiety disorder."  Because the sole issue adjudicated by 
the RO in the April 11, 2003, rating decision involved the 
evaluation of the veteran's service-connected psychiatric 
disability, and given that the veteran and his representative 
cited that determination by its precise date, the Board 
accepts the veteran's June 2003 statement as a Notice of 
Disagreement (NOD) with the April 2003 rating decision.  

In a July 2004 rating decision, the RO denied the veteran's 
TDIU claim and notified him of the determination later that 
month.  In an August 2004 statement, which the RO stamped, 
"NOTICE OF DISAGREEMENT RECEIVED" (emphasis in original), 
the veteran stated, "I disagree with this decision.  My 
rating percentage should be higher and I am unable to work 
due to my service-connected disabilities."  The Board agrees 
with the RO that the August 2004 statement constitutes an NOD 
to the July 2004 denial of his TDIU claim.

To date, the RO has not issued the veteran a Statement of the 
Case (SOC) with respect to either claim.  Under these 
circumstances, the Board has no discretion and is obliged to 
remand these issues to the RO for the issuance of an SOC.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).


Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his hypertension 
and specifically comment on whether it is 
at least as likely as not that 
hypertension is secondary to his service-
connected anxiety disorder.  Any opinions 
should be accompanied by a clear rationale 
consistent with the evidence of record.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


 (Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



